United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1904
                       ___________________________

                                 Addones Spencer

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  S. Phillips, RN, Federal Correctional Complex-Forrest City; William Resto,
Doctor, Federal Correctional Complex-Forrest City; T. Hall, Teacher, FCI-Forrest
                City; S. Lopez, Unit Counselor, FCI-Forrest City

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                 ____________

                          Submitted: October 31, 2013
                           Filed: November 5, 2013
                                [Unpublished]
                                ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Federal inmate Addones Spencer appeals following the district court’s1
dismissal of his action under Bivens v. Six Unknown Named Agents of Fed. Bureau
of Narcotics, 403 U.S. 388 (1971). Upon de novo review, see King v. Iowa Dep’t of
Corr., 598 F.3d 1051, 1052 (8th Cir. 2010), we conclude that the district court
properly denied preliminary injunctive relief and, based on the record before the
court, correctly dismissed the complaint without prejudice for lack of administrative
exhaustion.2 The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.
      2
       In his appellate submissions, Spencer raises several new matters. We decline
to address them. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                         -2-